Title: To Thomas Jefferson from Donald Fraser, 9 July 1805
From: Fraser, Donald
To: Jefferson, Thomas


                  
                     Sir
                     
                     New York July 9th 1805
                  
                  The affability of your Character, induces me to think, that you will not be offended at the liberty which I have taken in addressing you, at present.
                     
                  Being about publishing a work, of considerable merit, by subscription; I flatter my self that you will indulge me with the Weight of your name, at the head of my subscription list: A name, far Superior to that of Emperor, King or Duke! I have not the folly nor temerity, to attempt to flatter one of your discernment; But, yet, as a Republican, I must consider a person, calld by the voice of Millions of enlightened men to preside of their dearest rights (from a conviction of his Superior talents & Patriotism) a greater man than any King, from Nimro’s time ’till this.—
                  Governor Lewis of this State, The Honorable DeWitt Clinton and the Honorable Doctor Samuel L. Mitchell, have countenanced the Undertaking with their names; the last mentioned Gentleman I have the honor of being personally acquainted with for a number of years—He knows my Sentiments.—I owe him much Gratitude for Literary & pecuniary aid.—
                  Permit me to add, that I taught three years in Manchester, & upwards of twenty in this City; Published Several tracts for the benefit of the Rising generation, some of which Sold to advantage; but by, misplaced confidence have lost all the fruits of my arduous industry—And, have now, at the age of fifty two, to struggle through this Scrambling world a new! 
                  I have the honor to be, with with great respect, Sir, your most obedient and humble Servant
                  
                     D. Fraser
                     
                  
                  
                     P.S. I have taken the liberty of enclosing two pages, from a Miscellaneous work which, I publishd twelve Years since (for the use of Schools) Wherein I expressed my then, Sentiments of, the most eminnat Statesmen in America—My Sentiments are Still the Same; with regard to the first & last mentioned: Namely, Washington & jefferson.—In page 37. of the enclosed leaves, I was rather mistaken, in my Idea of the French revolution!—
                     The foregoing extracts will Show, that I have long entertaind a high idea of the talents & Patriotism of the now President, of these United & happy States—I am now, addressing, a Philosopher, a Republican & a Gentleman; I have therefore, Spoken my mind freely; perhaps, with too little regard to the eminent Character of the personage whom, I address.
                  
                  
                     D.F.—
                  
               